Citation Nr: 1121855	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  06-34 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a lumbosacral herniated nucleus pulposus (HNP).  

2.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to May 1976, and from June 1976 to July 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a January 2010 Travel Board hearing before the undersigned at the RO.  A hearing transcript is associated with the claims folder.  The Board subsequently remanded, in July 2010, the issue of entitlement to an increased rating for the lumbosacral HNP for further development.  As discussed below, the development requested has been completed, and the claim is now appropriate for appellate review.  

The issue of entitlement to an initial evaluation in excess of 10 percent for residuals of cervical spine injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's lumbosacral HNP has been manifested by pain on motion, without additional loss of motion due to pain on repetitive range-of-motion testing; objectively, forward flexion has been no less than 60 degrees and the combined range of lumbar motion has been no less than 200 degrees; ankylosis and incapacitating episodes have not been shown.  

2.  From March 5, 2009, mild right lower extremity radiculopathy and pain secondary to the Veteran's service-connected lumbosacral HNP has been demonstrated; moderate bilateral lower extremity radiculopathy has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 40 percent for lumbosacral HNP have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2010).

2.  From March 5, 2009, the criteria for a separate grant of service connection for right lower extremity radiculopathy and pain as secondary to service-connected lumbosacral HNP have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

3.  From March 5, 2009, the criteria for a 10 percent, but no higher, disability evaluation for radiculopathy and pain of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  See Dingess v. Nicholson, supra.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

A letter was sent to the Veteran in December 2004, prior to the initial RO decision which is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  It described what the evidence should show, including how the claimed disability had worsened.  Although no longer required, the Veteran was also asked to submit evidence and/or information in his possession to the RO.  

It is acknowledged that the VCAA letter sent to the Veteran in December 2004 does not appear to fully satisfy the requirements of Vasquez-Flores or Dingess, in that it did not specify that the evidence should show how the disability affected the Veteran's employment and earning capacity, or how VA determines disability ratings and effective dates.  Therefore, to this extent, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be satisfied solely by various post-decisional communications.  See Mayfield v. Nicholson, supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield, supra; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a in a Statement of the Case (SOC) or Supplemental SOC (SSOC), is sufficient to cure a timing defect).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 376.

In this case, the September 2006 SOC included the provisions of the Rating Schedule which were used to evaluate the claimed disability.  In addition, a letter was sent to the Veteran in July 2008 explaining how VA determines disability ratings, providing him with the schedules that would be used to evaluate his low back disability, and advising him that the Board would consider evidence showing how his disabilities affect his employment and daily life.  The claim was subsequently re-adjudicated in the November 2008 SSOC.  In addition, the July 2005 rating decision, September 2006 SOC, and November 2008 and January 2011 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional 60-day periods to submit more evidence.  Thus, the Board finds that the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess and Vasquez-Flores have been satisfied.

As to VA's duty to assist, VA obtained his service treatment records (STRs) and outpatient treatment records from the West Los Angeles (LA) VA Medical Center (VAMC).  The Veteran also submitted private treatment records, and was afforded a VA examination in February 2005.  

In a July 2010 decision, the Board remanded the claim for further development.  Specifically, the Board stated that a VA examination was needed to determine the current severity of both the orthopedic and neurologic components of the lumbosacral HNP.   

Following this Board's remand, a VA examination was conducted in October 2010 that included a thorough examination of the low back.  An addendum opinion was requested and received in December 2010 that answered questions raised by the Board in its remand.  Thus, it appears that all development requested by this Board in its July 2010 remand has been completed to the extent possible, and no additional development is required.   

The Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Rather, it appears further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  Additionally, 38 C.F.R. § 4.10 provides that the basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to this particular claim, the Board notes that the Rating Schedule and diagnostic codes regarding diseases and injuries of the spine were amended effective September 26, 2003, prior to the filing of the Veteran's request for an increased rating.  The present appeal is therefore governed by the current General Rating Formula for Diseases and Injuries of the Spine.  

For the pertinent Diagnostic Codes (DCs) 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode), a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, combined range-of-motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Finally, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range-of-motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

The new rating criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Pursuant to Diagnostic Code 5243 (regarding intervertebral disc syndrome (IVDS)), a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months. 

A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran was granted service connection for a lumbosacral HNP in an October 1992 rating decision.  He was assigned a 10 percent rating, made effective from August 1, 1991, the day after he separated from active service.

In May 1999, he filed a request for an increased rating.  In a December 1999 rating decision, the RO granted a 40 percent evaluation, effective from May 18, 1999, the date of the Veteran's claim.  

In October 2004, he filed another request for an increased rating, and the RO denied the claim in the July 2005 rating decision that is the subject of this appeal.  The Veteran contends he is entitled to a higher rating.  The Board notes, however, that the RO granted service connection for radiculopathy of the left lower extremity (secondary to his HNP) in a January 2011 rating decision following an October 2010 VA examination conducted pursuant to the Board's 2010 remand.  

An MRI of the lumbar spine taken in December 2003 showed a large broad-based right paracentral and posterior disc extrusion, which resulted in right lateral recess stenosis and central spinal canal stenosis.  The left and right lateral endplate spurs and disc bulges resulted in bilateral neural foraminal narrowing, greater on the right than the left, with impression upon the exiting right L4 nerve root within the foramen.  At L5-S1, there was bilateral neural foraminal narrowing caused by endplate spur formation and disc protrusion, though the exiting L5 nerve roots were not deformed or displaced within the foramina.  There was a left laminotomy defect at L5-S1.  Disc bulges were seen at L2-L3 and L3-L4.  

In February 2004, Dr. M.W., a chiropractor, wrote a letter stating that the Veteran was his patient with a long-standing low back problem.  Recently, he had been having increased pain in the low back with pain radiating down the right leg.  The December 2003 MRI, described above, showed a broad disc bulge at L4-L5 which was impinging on the right L4 nerve root.  The Veteran was also seeing a neurosurgeon who felt that surgery might be necessary.  

The Veteran was afforded a VA examination in February 2005.  He complained of constant back pain radiating to the right leg.  On a scale of 1 to 10 in severity, the pain was at a level of 8.  It was relieved by rest and medication, and he was able to function at the time of pain with medication.  He reported incapacitating episodes 4 times per year, lasting 7 days each.  Over the past year, he had 4 incidents of incapacitation for a total of 20 days.  The doctors who recommended bed rest were Dr. M.W. and Dr. S.  He had lost 5 "times" from work per year.  On examination, posture and gait were within normal limits.  There were no complaints of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  There was positive straight leg raising test on the right, but negative on the left.  There was no ankylosis of the spine.  Flexion was to 60 degrees and extension to 20 degrees, with pain at the end of motion.  Lateral flexion was to 30 degrees in each direction and rotation was to 30 degrees in each direction.  Range-of-motion was additionally limited by pain after repetitive use, but was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Motor and sensory function in the lower extremities was within normal limits.  Bilateral knee jerk was 2+ and ankle jerk was 2+.  X-rays showed moderately advanced degenerative disc disease at L4-L5 and L5-S1.  There was minimal disc degeneration at L2-L3 and L3-L4.  There was facet joint arthritis at L4-L5 and L5-S1.  The doctor assessed a post-operative HNP at L5-S1.  

In May 2005, he sought treatment at the VAMC for his back pain.  The doctor noted intermittent low back pain and right sciatica over the years.  Currently, the pain was constant and radiating down the lateral aspect of the left leg.  His left foot also "flopped downwards" in the last month.  The Veteran took Vicodin, Ibuprofen, and Tylenol for his pain.  The doctor assessed L5 radiculopathy secondary to disc disease and extrusion.  An EMG was ordered, and a referral was made for physical therapy.  

The EMG was conducted in August 2005 and was abnormal with regard to the left lower extremity.  There were electrodiagnostic findings of active and chronic denervation in the L5 myotomal distribution, as well as chronic denervation in the S1 myotomal distribution, consistent with active and chronic L5 radiculopathy and S1 chronic radiculopathy.  

In March 2006 at the VAMC, the Veteran reported current back pain at a level of 4 out of 10 in severity, stating that it could go up to as high as 8 out of 10.  The pain radiated won the lateral portion of his left leg.  It was worsened by over-exertion and prolonged sitting or standing.  Physical therapy was helpful.  

In August 2007, Dr. J.M., a private orthopedist, wrote a letter describing his treatment of the Veteran's low back condition.  He stated that physical examination demonstrated marked tenderness of the lumbar spine with paravertebral muscle spasm.  Straightening with loss of extension was noted with a relative forward position for the lumbar spine.  The doctor assessed a recurrent lumbar spinal disc herniation with spinal instability and stenosis leading to lumbar radiculopathy.  In light of the Veteran's pain, segmental instability with spondylolisthesis, and degenerative arthritis of the spine with intervertebral disc syndrome, as well as stiffness and an unfavorable ankylosis of the spine, the doctor felt that a 100 percent evaluation was warranted.  

At an August 2008 VAMC visit, it was noted that the Veteran had good overall function despite multilevel severe DDD and spinal stenosis in the cervical and lumbar spine.  His lower limb reflexes were a bit brisker than expected given his personal recollection of having poor reflex responses and lumbar radiculopathy.  

An MRI of the lumbar spine taken in September 2008 showed moderate disc degeneration at L2-L3 and L3-L4, with disc desiccation, loss of disc height, and posterior disc bulges.  There was mild narrowing of the spinal canal at both of these levels, as well as bilateral lateral recess stenosis.  There was mild bilateral L2-L3 and L3-L4 neural foraminal stenosis as well, with left lateral disc bulging at L3-L4, possibly impinging the exiting left L3 nerve root.  

At L4-L5 and L5-S1, there was severe disc degeneration, with disc height loss and desiccation.  At L4-L5, there was bilateral lateral recess stenosis, and a small posterior disc protrusion causing mild spinal canal stenosis.  The large disc protrusion noted on films in February 2004 appeared to have significantly resorbed.  There was moderate right L4-L5 neural foraminal stenosis secondary to neural foraminal disc-osteophyte complex formation with possible impingement of the exiting right L4 nerve root.  

At L5-S1, the spinal canal, status-post left L5 hemilaminectomy, was adequately patent.  However, some hypertrophic facet arthropathy and bilateral neural foraminal disc-osteophyte complex formation produced moderately severe bilateral L5-S1 neural foraminal stenosis, with expected impingement of the exiting L5 nerve roots.  

At a November 2008 physical therapy visit, the pain was at a level of 5 out of 10 in severity.  After therapy, pain was at a level of 3 out of 10.  In December 2008, the Veteran reported pain at a level of 7 out of 10, radiating down the left leg.  

A March 2009 EMG report indicates that he had symptoms of left lower extremity L5-S1 radiculopathy, including complaints of left foot dorsiflexion weakness and bilateral numbness and burning pain on the bottom of the feet and around the ankles.  The EMG findings were consistent with chronic radiculopathy of the L5 and S1 nerve roots.  Compared to the 2005 study, the activity had subsided on the left but was now present in the right L5 root.  In addition, some motor unit loss was now present on the right.  

At a low back examination at the VAMC in April 2009, there was tenderness to palpation at the sacroiliac joint.  There was also loss of lordosis.  Range-of-motion was reduced in all directions, and there was pain with flexion.  There were no deficits in the Veteran's gait.  Straight leg raising was negative on the left and positive on the right.  Lasegue's sign was negative on the left.  


At a physical therapy visit in May 2009, the Veteran had pain at a level of 2 out of 10 in severity.  

In a January 2010 letter, Dr. J.M. stated that EMG studies conducted in December 2009 showed L5 and S1 nerve root entrapment consistent with lumbar spine nerve root losses contributing to the pain, weakness, and loss of sensation in the lower extremities.  

In April 2010, the Veteran reported that he had a recent fall going upstairs due to his right knee giving out, which he felt may be due in part to his low back problems.  The doctor assessed sciatica confirmed by EMG.  It was noted that the Veteran had some improvement with physical therapy, but recently it had been bothering him more and was likely contributing to his right lower extremity "giving out" and falls.  This assessment was repeated in July 2010.

An MRI taken in May 2010 showed severe degenerative disc disease (DDD) at L4-L5 and L5-S1, and moderate DDD at L2-L3 and L3-L4, as well as mild to moderate DDD at L1-L2.  Overall, in comparison to the 2008 MRI, there was generalized worsening in the degree of DDD.  There was no evidence of gross focal disc herniation or significant spinal canal stenosis at any level.  There was mild narrowing of the spinal canal at L3-L4.  There was multilevel lateral recess stenosis, as well as significant neural foraminal stenosis at L4-L5 and L5-S1.  

The Veteran was afforded another VA examination in October 2010.  He reported a history of fatigue, decreased motion, stiffness, weakness, spasm, and pain.  His back pain radiated into the left buttock and down the posterior lateral leg and into the foot.  The pain was moderate, dull, and constant in nature.  He denied any incapacitating episodes due to back pain.  He used orthotic inserts and a cane to walk, and could walk a quarter of a mile.  He denied flare-ups since he had pain all the time.  Sometimes the pain was worse and he had to lie around and take medication.  


On physical examination, posture was normal.  He had an antalgic gait with favoring of the left leg.  There was guarded movement when leading off with the left leg or when following the right.  He planted on the left hind foot when walking.  There was no gibbus, kyphosis, lumbar flattening, reverse lordosis, scoliosis, or ankylosis.  Lumbar lordosis was present.  Objectively, there was no spasm, atrophy, or tenderness.  There was guarding, pain with motion, and weakness on the left.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Flexion was to 75 degrees, extension was to 25 degrees, right and left lateral flexion was to 25 degrees, and right and left lateral rotation was to 25 degrees.  There was objective evidence of pain on active range-of-motion, and following repetitive motion.  However, there were no additional limitations after 3 repetitions of range-of-motion.  Neurological examination showed a hyperactive knee jerk on the left, but normal knee jerk on the right.  Ankle jerk was absent on the left and normal on the right.  

The examiner assessed significant degenerative changes of the lumbar spine with nerve root irritation/compression.  The lumbar pathology resulted in weakness in the left leg with physical changes represented by hyperactive left knee jerk, absent ankle jerk, and positive Babinski.  There was mild weakness in the extensors and flexors of the left extremity and left foot.  He had a hyperextending knee secondary to weakness of the muscles attached into the tibia, which resulted in instability when planting the left leg with ambulation and with rising from a sitting position.  

A different VA doctor wrote an addendum opinion in December 2010 in which he answered specific questions posed by the Board in its 2010 remand.  He could not decipher any difference between the diagnosis rendered by Dr. J.M. in his 2007 and 2010 letters and that rendered by the 2010 VA examiner.  The 2009 EMG report merely provides additional documentation of the already well documented severe DDD, foraminal stenosis, and lumbar radiculopathy.  With regard to the specific nerves involved in the disability, the doctor stated it was the large motor nerves of the left lower extremity which were secondarily involved by the compressive problems associated with the foraminal stenosis which constitute the diagnosis of 

lumbar radiculopathy.  The primarily involved nerve would be the left femoral nerve.  The final diagnosis was DDD of the lumbar spine, with foraminal stenosis and resulting lumbar radiculopathy involving the left lower extremity.    

That same month, the Veteran sought treatment at the VAMC with complaints of back pain at a level of 4 or 5 out of 10 in severity, with the worst pain at a level of 8.  He described it as an intermittent pain that radiated down his legs bilaterally.  The note indicates bilateral EMG-verified radiculopathy.  

The Board has also considered the Veteran's statements regarding his pain and limitation of motion.  In his August 2005 Notice of Disagreement, the Veteran stated that he was entitled to a 60 percent evaluation because there was "pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy, characteristic pain and demonstrable muscle spasm and absent ankle jerk," as described in his VAMC records.  In a September 2008 VA Form 4138, he said that he had difficulty ambulating due to radiating pain and numbness in his legs.     

Based on the foregoing, the Board finds that the evidence fails to support a rating in excess of 40 percent for a lumbosacral HNP under the General Rating Formula for Diseases and Injuries of the Spine.  However, as discussed below, a separate rating is warranted for the neurological components of the Veteran's disability.  

The range-of-motion test results from February 2005 and October 2010, described above, do not meet the criteria for the next higher rating category under the General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243.  Flexion was no less than 60 degrees, which is in the upper range of the criterion for a 20 percent evaluation, and combined range-of-motion was no less than 200 degrees, also well above the minimum criterion for a lower 20 percent rating.  Thus, the preponderance of the evidence does not more nearly reflect the criteria for an evaluation higher than 40 percent, as range-of-motion findings fall into the 20 percent rating category.  Therefore, the 40 percent rating is the appropriate evaluation.  38 C.F.R. § 4.7.    


Next, the Board has considered whether a rating in excess of 20 percent is warranted under DC 5243 based on incapacitating episodes.  As previously mentioned, DC 5243 deals with Intervertebral Disc Syndrome, which can include a lumbosacral HNP.  However, in order to meet the criteria for a compensable rating under this diagnostic code, the veteran must show that a physician ordered bed rest to treat the disorder.  In this case, the Veteran told the 2005 VA examiner that he had an average of 4 incapacitating episodes per year, and that, in the last year, he had 4 incidents of incapacitation for a total of 20 days.  He named the physicians who recommended bedrest.  However, at the 2010 VA examination, he denied any incapacitating episodes due to back pain.  In addition, there are no physician's orders or other evidence in the claims file that his doctors did, indeed, prescribe bed rest.  Even if the incapacitating episodes reported by the Veteran in 2005 were considered, the next higher 60 percent evaluation under DC 5243 would require incapacitating episodes having a total duration of at least 6 weeks in the last 12 months.  The Veteran has reported, at most, incapacitating episodes lasting up to 4 weeks in a year.  Therefore, he does not meet the criteria for a higher rating under DC 5243.  

As stated above, the Board must consider whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by the next higher rating category.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07 (1995).  

The Veteran in this case reported pain at the end of range-of-motion testing, and indeed, the 2010 examiner noted objective evidence of pain on range-of-motion testing.  The 2005 VA examiner also stated that the Veteran's range-of-motion was additionally limited by pain.  Even if the pain is taken into consideration, however, the range-of-motion measurements still do not meet the criteria for the next higher rating category.  Indeed, they fall into the lower 20 percent rating category.  Moreover, the 2010 examiner noted no additional limitations after 3 repetitions of range-of-motion.  Thus, the overall evidence fails to show that the Veteran's pain has resulted in additional functional limitation such as to enable a finding that his disability picture more nearly approximates the next-higher, 50 percent, evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's lumbar spine disability under Diagnostic Code 5242, which addresses degenerative arthritis.  DC 5242 is related to DC 5003, which also addresses degenerative arthritis.  In this case, the maximum evaluation possible under DC 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  DC 5243 addresses intervertebral disc syndrome and, as discussed above, the Veteran does not meet the criteria for an evaluation higher than 40 percent under that code.  In addition, DC 5237, which addresses lumbosacral strain, does not allow for an increased evaluation based on the range-of-motion measurements and findings above.  There are no other applicable codes available for consideration.  

The Board has also contemplated whether any separate evaluations are applicable here.  As noted above, the RO awarded service connection for radiculopathy of the left lower extremity.  As noted above, the March 2009 EMG study showed that activity had subsided on the left but was now present in the right L5 root.  In addition, some motor unit loss was now present on the right.  The Veteran reported pain radiating down his legs bilaterally in December 2010.  The doctor noted bilateral EMG-verified radiculopathy.  Moreover, in July 2010, the doctor assessed EMG-confirmed sciatica (which the Veteran had complained of for years on the right side), and stated that it was likely contributing to his right leg "giving out" and subsequent falls.  

The Board acknowledges that the 2010 VA examiner did not identify radiculopathy in the right lower extremity.  However, based on the foregoing medical evidence indicating bilateral radiculopathy and the Veteran's consistent complaints of pain in the right leg, the Board will apply the benefit-of-the-doubt doctrine in favor of the Veteran, and finds that a separate evaluation is warranted for the neurological components of his back disability in the right leg.  

The neurologic rating guidelines are found at 38 C.F.R. Part 4; these direct consideration of, among other things, complete or partial loss of use of one or more extremities.  Reference is to be made to the appropriate bodily system of the schedule.  In rating peripheral nerve injuries, attention should be given to the relative impairment in motor function, trophic changes or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by a dull and intermittent pain, of typical distribution, so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

For disease of the peripheral nerves, the term "incomplete paralysis" when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings are to be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.  

Neuritis, neuralgia, and paralysis of the sciatic nerve are evaluated under DC 8520, found in 38 C.F.R. § 4.124a.  A 10 percent evaluation is assigned where there is mild incomplete paralysis, neuritis, or neuralgia; a 20 percent evaluation is assigned where symptoms are moderate; a 40 percent evaluation is assigned where symptoms are moderately severe; and a 60 percent evaluation is assigned where symptoms are severe with marked muscular atrophy.  The Board finds that a 10 percent evaluation for right lower extremity is appropriate in light of the Veteran's complaints of occasional right leg pain and "giving way" of the right leg.  The effective date should be the date of the March 2009 EMG study, when right nerve root involvement was first identified.  The ratings for the right and left lower extremities should be combined with application of the bilateral factor.     

In conclusion, although the evidence does not support an evaluation in excess of 40 percent for the Veteran's lumbosacral HNP under the rating formula for disabilities of the spine, a separate evaluation is warranted for the radiculopathy in the right lower extremity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

In addition to the foregoing, the Board has considered whether the Veteran's service-connected lumbosacral HNP warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, although the Veteran reported that he missed 5 "times" of work in the last year due to his back pain at the 2005 VA examination, there is no indication that his doctors have issued work restrictions, or that he has missed significant periods of work.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to an evaluation in excess of 40 percent for a lumbosacral HNP is denied.

A separate service-connected disability evaluation of 10 percent is granted for right lower extremity radiculopathy and pain associated with the lumbosacral HNP, effective March 5, 2009, subject to governing criteria applicable to the payment of monetary benefits.

REMAND

As mentioned above, the Board granted service connection for residuals of cervical spine injury in its July 2010 decision.  The RO subsequently assigned a 10 percent evaluation in an October 2010 rating decision.  In February 2011, the Board received correspondence from the Veteran in which he expressed disagreement with the initial rating assigned to his cervical spine disability.  That communication from the Veteran is reasonably construed as an NOD. 

The Board notes the Veteran has not been furnished a Statement of the Case which addresses the issue of entitlement to an initial evaluation in excess of 10 percent for his service-connected residuals of cervical spine injury.  In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the Veteran is entitled to an SOC on the issue.  See Pond v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to entitlement to a higher initial evaluation for the cervical spine injury must be remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following action:

1.  After conducting any necessary development, provide the Veteran and his representative with a Statement of the Case addressing the issue of entitlement to an initial evaluation in excess of 10 percent for residuals of cervical spine injury.  He should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also assure that all VCAA notice and assistance requirements are satisfied.

2.  If, and only if, the appeal as to entitlement to an initial evaluation in excess of 10 percent for residuals of cervical spine injury is timely perfected, return the matter to the Board for further appellate consideration, if otherwise in order.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


